PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Stephen Dobson
Application No. 13/636,889
Filed: December 19, 2012
For: Method for Mosquito Control

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 15, 2022 to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer mailed April 29, 2022.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated. See 37 CFR 41.45(b). As no claim was allowed, due to non-payment of the appeal forwarding fee, the application became abandoned by operation of law on June 30, 2022.  The Office did not mail a Notice of Abandonment. 

The petition satisfies the requirement of CFR 1.137(a) in that the petitioner has supplied (1) the appeal forwarding fee in the amount of $1180.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 


The application is being returned to Group Art Unit 1632 for appropriate action in the normal course of business on the reply received July 15, 2022.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET